                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE



 In re:                                 )                Case No. 21-10527-JTD
                                        )                Chapter 11
 CL H WINDDOWN LLC, ET AL.,             )                Judge John T. Dorsey
                                        )
          Debtors.                      )
 _______________________________________)


  UNITED STATES OF AMERICA’S RESPONSE TO DEBTORS’ THIRD OMNIBUS
  OBJECTION (SUBSTANTIVE) TO CERTAIN CLAIMS (CURED CLAIMS AND NO
                        LIABILITY CLAIMS)

          The United States of America responds in opposition to Debtors’ Third Omnibus

Objection (Substantive) to Certain Claims (Cured Claims and No Liability Claims) as follows:

          On June 18, 2021, the Department of Treasury – Internal Revenue Service, filed Claim

No. 423 seeking $5,372.50 in penalties assessed against Carbonlite Industries, LLC n/k/a CL H

Winddown, LLC (“Carbonlite”) for late deposits of IRS Form 941 (FICA and employee withheld

income tax) tax liabilities for the tax period ending June 30, 2020. A copy of the IRS account

transcript for Form 941 liabilities for tax period ending June 30, 2020 is attached as Exhibit 1.

          On February 22, 2021, the IRS assessed a $10,822.97 penalty for late deposits. Id. at 1.

          Carbonlite had overpaid its 2020 Form 941 liabilities by $5,450.47. See Transcript of

Carbonlite’s Form 941 for the period ending June 30, 2020, attached as Exhibit 2, at 4.

          As a result, it owes $5,372.50 in penalty ($10,822.97 - $5,450.47 = $5,372.50).

          Carbonlite’s objection asserts that: “Debtor has no employees. Documentation attached to

claim indicates no FICA tax due. Claim is for penalties and interest on $0.00 taxes due.” Debtor

contends that it has no liability for the claim.
       To the contrary, for the period ending June 30, 2020, Carbonlite did have employees and

paid Form 941 liabilities of $405,289.99. Id. at 4. The penalty was assessed for the late payment

of certain taxes, not because Carbonlite failed to pay the taxes due.

       For these reasons, Debtors’ objection to Claim No. 423 should be overruled, and Claim

No. 423 should be allowed.



Dated: August 17, 2021                        Respectfully submitted,

                                              DAVID A. HUBBERT
                                              Acting Assistant Attorney General

                                              /s/ William J. Harrington
                                              WILLIAM J. HARRINGTON
                                              Trial Attorney, Tax Division
                                              U.S. Department of Justice
                                              P.O. Box 227
                                              Washington, D.C. 20044
                                              202-353-1882 (v)
                                              202-514-6866 (f)
                                              William.J.Harrington@usdoj.gov




                                                 2
                                        CERTIFICATE OF SERVICE



       I hereby certify that on this 17th day of August, 2021, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system, which will send notification of

such filing to all counsel of record.




                                             /s/ William J. Harrington
                                             WILLIAM J. HARRINGTON
                                             Trial Attorney
                                             United States Department of Justice, Tax Division




                                                 3
